Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon amended claims and, an updated search, a more comprehensive reference was deemed found, triggered by amendment, while the previous prior art is deemed still deemed relevant, the newly found art, has been applied.  

SEE Butani (US 2019/0220464)

The examiner of record welcomes applicant to an interview, directed at a detailed discussion of any potential distinguishable subject matter, preferable associated with improvements as identified by applicant in the disclosure, to determine any potential patentable subject matter, in an effort to enhance compact prosecution as well as any record clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Butani (US 2019/0220464)
	Regarding claim 1 (CURRENTLY AMENDED, method), claim 8 (system) and claim 15 (medium with instructions), Butani teaches a method of providing (results), being a form of, decisional data (Fig. 1B, 110, 109, 116 & 112, based on sources 108), to endpoints (see Fig. 1A, queries to results 132, also Fig. 2, 130 to 132), the method comprising:

aggregating organizational data into a cube of decisional data, wherein the cube is a multidimensional dataset (See Figs. 1-17), comprising: 

a continuous table formed (see Real Time 0238, 0278, 0279 to at least Table 202, with Dates, customer ID, store & returns Amounts $ money), from the organizational data, wherein the continuous table tracks changes to the organizational data such that data in the continuous table is an up to date representation of the organizational data and

SEE sources of Continuous Data

[0279] In certain embodiments, communications subsystem 1624 may be configured to receive data in the form of continuous data streams, which may include event streams 1628 of real-time events and/or event updates 1630, that may be continuous or unbounded in nature with no explicit end. Examples of applications that generate continuous data may include, for example, sensor data applications, financial tickers, network performance measuring tools (e.g. network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like.

a transitional table formed from historical versions of the organizational data 
(See table 202 to tables 204, 206, 208 etc.), 
wherein the transitional table tracks historical changes (see Events, 0072, w/time series, 0238, 0278, 0279-) 
to the organizational data such that the transitional table is a representation of changes to the organizational data

[0062] In certain embodiments, the data in storage system 106 may be stored in a relation database in tables that are logically structured as one or more star schemas, or in systems with specialized storage structures such as multi-dimensional arrays (also commonly called multi-dimensional cubes). A star schema comprises of a central fact table referencing any number of dimension tables. Each fact table stores facts or metrics in the form of fact records. The fact tables may be linked to dimension tables that associate the facts with their context. The dimension tables store context information that describes the metrics data stored in the fact table rows. Since a fact table is usually associated with many dimensions, graphically the structure appears like a star hence the name. There is generally an order of magnitude difference between the number of facts and the number of unique dimensions values with the facts greatly outnumbering the dimensions. For example, there may be hundreds of millions of sales fact records for an enterprise, but just a few dimensions (e.g., a few thousand) such as stores, states where sold, etc. As a result, sizes of fact tables are generally very large, and an order of magnitude larger than dimension tables

o	receiving (at 100), a cube query (see Fig. 1B), from an endpoint (see 130), wherein the cube query is related to at least a portion of the decisional data (see Tables 0005, 0006, 0012, 0013, 0014, 0019, 0020) in the cube and comprises metadata defining a queried portion of the decisional data in the cube

Also use of, Predicates (abstract, 0010, 0011, 0012, 0013, 0016, 0019-0028, etc.), or making decisions on decisional data (or on any table or Metadata)
SEE Fig. 9-

Please refer to applicant’s specification in considering the scope of (Decisional Data, 0031, 0032, such as a filter (0007, 0026), associated with the aggregate operations (joins) in view of the applied prior art.

Which is based on, dimensional, decisional, considerations, such as Date (204), Customer (206) and/or Store table generations, based on and associated with Summary Table generations (202), with Event Over Time, associating Customers, dates, stores and Returns ($$), being a form of organizational data, processed to Cubes, from cubes, as understood by the examiner.

SEE tables (in Fig. 2), based on Filters (0092)
“…the plan (e.g., join operations). Access paths are ways in which data is retrieved from a database. A row or record in a fact table may be retrieved by a full table scan (e.g., the scan reads all the rows/records in a fact table and filters out those that do not meet the selection criteria), using an index (e.g., a row is retrieved by traversing an index, using indexed column values), using materialized views or rowid scans…”

generating cube query results 
(see cubes, 0062, 0055, 0006), 
wherein the cube query results comprise a summary 

(SEE above & tables Fig. 2, based on Figs. 3, 5), of the queried portion of the decisional data in the cube,

SEE portions of Tables (204, 206, 208 of STORE RETURNS table 202, 602, 604 (of date & store tables 294, 208), 704, 706 of a materialized view (702), in Figs. 7 or Fig. 8 (802 vs. 804), etc. (see Figs. 8-17).

returning the cube query results (0012 & 132) to the endpoint as a summarized table (see 0077, 0078)

Such as: an Index 804, based on  materialized View 802) based on the details as identified above.
		
See OLAP, cubes & Summary Table generation
[0077] Pre-aggregated data (also referred to as aggregated data or aggregates) is data that has been generated from some underlying data (referred to as original or raw data) using one or more pre-aggregation (or aggregation) techniques. Data aggregation or pre-aggregation techniques includes any process in which data is expressed in a summary form. Pre-aggregated data may include precomputed or summarized data, and may be stored in pre-aggregated tables, extracts, OLAP cubes, etc. When facts are aggregated, it is either done by eliminating dimensionality or by associating the facts with a rolled up dimension. Thus pre-aggregated data does not include all the details from the original or raw data from which the per-aggregated data is generated.

[0078] However, pre-aggregation has several downsides. All pre-aggregation techniques result in loss of granularity. Pre-aggregation results in loss in details of the data since only certain pre-determined pre-aggregations are provided. For example, the original or raw dataset may records sales information on a per day basis. If pre-aggregation based upon per month is then performed on this data, the per-day or daily information is lost. It is impractical to build pre-aggregation data sets or cubes for all combinations of all dimensions and metrics. Pre-aggregation thus limits the ability to perform ad-hoc querying because key information behind (e.g., the per day information) the higher-level pre-aggregated summaries (e.g., per month information) is not available. The queries are run against the pre-aggregated data, and not on the original or raw data from which the pre-aggregations were generated. Aggregation thus changes the grain at which analysis may be performed. The grain of facts refers to the lowest level at which events are recorded. For example, sales of a product may be recorded with sale time and a timestamp. Aggregation of the sales can be across multiple levels such as revenue by channel and product or revenue by category, product, store, state, etc. The ability to explore data at multiple granularities and dimensions is important. The right granularity for pre-aggregation is difficult to anticipate in advance. Thus, pre-aggregated cubes and materialized summary tables break down when it comes to Big Data analytics.



See conventional consideration of, What is a Cube???
What are cubes in database?
What is a Data Cube? A data cube (also called a business intelligence cube or OLAP cube) is a data structure optimized for fast and efficient analysis. It enables consolidating or aggregating relevant data into the cube and then drilling down, slicing and dicing, or pivoting data to view it from different angles.

	Therefore, Butani is deemed to meet all limitations as claimed above.

	Regarding claims 2, 9 and 16, Butani is deemed to further teach as claimed, 
wherein the decisional data comprises one or more metrics and one or more dimensions 

(SEE Fig. 1B, dimension table 110)

SEE above & Fig. 2 202 to tables 204, 206, 208
SEE Fig. 1, based on 109, 110, 116, 112, 124, 126 & 128

	Regarding claims 3, 10 and 17, Butani is deemed to further teach as claimed, 
O	wherein the summarized table can be used to filter data and create subsets of the summary (see 204, 206, 208), of the queried portion of the decisional data

Regarding claim 4, 11 and 18, Butani is deemed to further teach as claimed, comprises: the continuous table comprises a current version of the organizational data such that rows (such as table 202 w/row w/Date & ID 1, 2 etc.…), of the continuous table are a current representation of defined metrics and the transitional table comprises historical versions 
See Fig. 3, aggregates w/Filtering based on at least Year, Date & store Key 
O	of organizational data records and tracks the historical changes to the organizational data that affect transitional dimensions

SEE Fig. 9, year, quarter, month w/use of Translated Predicates to materialized view 908 vs. Index
Also see Fig. 12B, from steps 1232 to 1222.

Regarding claim 5, 12 and 19 Butani, is deemed to further teach as claimed, wherein the summary of the queried portion of the decisional data 
comprises data from one of: 
the continuous table and the transitional table

SEE above & Fig. 2, 204, 206, 208 is based on Table 202, having data of continuous streams stored thereto.

Regarding claim 6, 13 and 20, Butani is deemed to further teach as claimed, 
identifying a change to at least a portion of the organizational data and in response to identifying the change to the at least a portion of the organizational data, updating the decisional data in the cube

[0074] Further, the implementation of the analytics platform using Apache Spark natively enables the querying to be performed at scale. An elastic environment is provided where computer and storage (e.g., new data being available for analysis) can scale independently.

[0075] In analytics platform 100, the data to be queried is stored in a central location from where it can be analyzed using one or more different analysis tools. Unique preparations of the data to enable by different tools is not needed. Different users can access data with their tools of choice including Zeppelin or Jupyter notebooks running Python or R, BI tools like Tableau, and the like.

[0076] Performing interactive querying at scale is difficult for large volumes of multidimensional data. This is because interactive querying requires fast response times. For large amounts of multidimensional data, query performance gets degraded as the volume of data (e.g., terabytes of data) increases and as the number of users trying to access the datasets at the same time increases. Further, joins between fact and dimension tables can cause additional performance bottlenecks. In the past, pre-aggregation techniques have been used to alleviate this problem. For example, OLAP cubes, extracts and materialized pre-aggregated tables have been used to facilitate the analysis of multidimensional data.

[0077] Pre-aggregated data (also referred to as aggregated data or aggregates) is data that has been generated from some underlying data (referred to as original or raw data) using one or more pre-aggregation (or aggregation) techniques. Data aggregation or pre-aggregation techniques includes any process in which data is expressed in a summary form. Pre-aggregated data may include precomputed or summarized data, and may be stored in pre-aggregated tables, extracts, OLAP cubes, etc. When facts are aggregated, it is either done by eliminating dimensionality or by associating the facts with a rolled up dimension. Thus pre-aggregated data does not include all the details from the original or raw data from which the per-aggregated data is generated.

[0078] However, pre-aggregation has several downsides. All pre-aggregation techniques result in loss of granularity. Pre-aggregation results in loss in details of the data since only certain pre-determined pre-aggregations are provided. For example, the original or raw dataset may records sales information on a per day basis. If pre-aggregation based upon per month is then performed on this data, the per-day or daily information is lost. It is impractical to build pre-aggregation data sets or cubes for all combinations of all dimensions and metrics. Pre-aggregation thus limits the ability to perform ad-hoc querying because key information behind (e.g., the per day information) the higher-level pre-aggregated summaries (e.g., per month information) is not available. The queries are run against the pre-aggregated data, and not on the original or raw data from which the pre-aggregations were generated. Aggregation thus changes the grain at which analysis may be performed. The grain of facts refers to the lowest level at which events are recorded. For example, sales of a product may be recorded with sale time and a timestamp. Aggregation of the sales can be across multiple levels such as revenue by channel and product or revenue by category, product, store, state, etc. The ability to explore data at multiple granularities and dimensions is important. The right granularity for pre-aggregation is difficult to anticipate in advance. Thus, pre-aggregated cubes and materialized summary tables break down when it comes to Big Data analytics.


Regarding claims 7 and 14 are deemed to further teach as claimed wherein the summary of the queried portion of the decisional data in the cube query results comprises a real-time view
of the summary of the queried portion of the decisional data

SEE real time events (to a real time view)
[0238] In some implementations, server 1412 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 1402, 1404, 1406, and 1408. As an example, data feeds and/or event updates may include, but are not limited to, Twitter® feeds, Facebook® updates or real-time updates received from one or more third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like. Server 1412 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 1402, 1404, 1406, and 1408.

Also details of 0278, 0279

[0278] Communication subsystem 1624 can receive and transmit data in various forms. For example, in some embodiments, in addition to other forms, communications subsystem 1624 may receive input communications in the form of structured and/or unstructured data feeds 1626, event streams 1628, event updates 1630, and the like. For example, communications subsystem 1624 may be configured to receive (or send) data feeds 1626 in real-time from users of social media networks and/or other communication services such as Twitter® feeds, Facebook® updates, web feeds such as Rich Site Summary (RSS) feeds, and/or real-time updates from one or more third party information sources.

[0279] In certain embodiments, communications subsystem 1624 may be configured to receive data in the form of continuous data streams, which may include event streams 1628 of real-time events and/or event updates 1630, that may be continuous or unbounded in nature with no explicit end. Examples of applications that generate continuous data may include, for example, sensor data applications, financial tickers, network performance measuring tools (e.g. network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Ramesh et al. (US 2013/0332487), generates reports based on materialized views, through query processing, dynamically updating based changes detected at the source (0026). 
(B)	Ramalyer et al. (FD 4/2019, to Oracle), processes real
time data to a cube viewer, allowing for user queries directed
to the rendered cube or cube data.



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
11/18/2022